Set screw case. Verdict for plaintiff for $1000. Defendant moved for a new trial. The rescript says : "Action on the case wherein plaintiff seeks the recovery of damages from his employer for injuries received by reason of his clothing catching upon a set screw upon a revolving shaft about three feet from the shaft which he had been directed to repair and upon which he was at work at the time of the accident. The evidence is uncontradicted that during part of the time plaintiff was at work he shut down the mill to enable him to do his work in safety but again started it up and that the injury was sustained after he *567had a second time started up the mill. It would seem that he assumed the risk in selecting a dangerous instead of a safe way, both known to him, of doing his work. Be this as it may, it is the clear and unanimous opinion of the court that plaintiff was guilty of contributory negligence which prevents his recovery. It is uncontradicted that he was a man of mature years and long experience, that he was one of the employees who installed the shaft that caused the injury, that this shaft was of usual construction, that he neither looked nor in any other manner endeavored to ascertain if there was anything upon the shaft causing the injury, which might injure him, and that the idea of taking such precautions did not enter his mind. Such conduct under the circumstances was thoughtless inattention that is inexcusable. Cunningham v. Bath Iron Works, 92 Maine, 501, 507;Verdict set aside.”